DETAILED ACTION
The present Office Action is in response to Applicant’s Arguments/Remarks filed on 07/18/2022. Claims 1-15 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.TW109125595, filed on 07/29/2020.

Response to Arguments
Applicant’s remarks have been fully considered, with the examiner’s response set forth below.
(1)Applicant’s arguments, filed on 07/18/2022, with respect to rejections of claims 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dreyer (US 2016/0210060) and Sinclair (US 2008/0307164).
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.
(3) In view of the new grounds of rejections presented below, the present Office Action is made Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 7-8, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer (US 2016/0210060), hereinafter Dreyer in view of Asano (US 2020/0073795), hereinafter Asano, and further in view of Sinclair (US 2008/0307164), hereinafter Sinclair.
Regarding claims 1, 8, and 15, taking claim 1 as exemplary, Dreyer teaches a memory controller (Dreyer, [0021], controller 8), coupled to a host device (Dreyer, Fig.1, see Host 4) and a flash memory device (Dreyer, [0024], memory devices 16 may include any type of non-volatile memory devices. Some examples, of memory devices 16 include, but are not limited to flash memory devices; Fig.1) and configured to access the flash memory device (Dreyer, [0023], a memory device of memory devices 16 may receive data and a message from controller 8 that instructs the memory device to store the data. Similarly, the memory device of memory devices 16 may receive a message from controller 8 that instructs the memory device to retrieve data), comprising: 
a buffer memory (Dreyer, Fig.1, volatile memory 12; [0043], [0046]), comprising at least a first cache memory (Dreyer, Fig.1, cached information 13) and a second cache memory; and a 
microprocessor, configured to control access of the flash memory device (Dreyer, [0030], controller 8 may include … and a memory processor for interfacing with non-volatile memory array 10 (where this memory processor may also be referred to as a “NAND processor”; [0040], microprocessor), 
wherein the microprocessor is configured to obtain a number of spare blocks of the flash memory device corresponding to a first operation period, determine a write speed compensation value according to the number of spare blocks, determine a target write speed (Dreyer, [0038], determining the various ratios during sub-intervals of the first time interval so as to achieve approximate equilibrium (e.g., between +/−1-5%) of bandwidth allocation between host writes 5 and …) according to the write speed compensation value and a balance speed (Dreyer, [0064], GC module 27 may measure the write amplification multiplier and provide the write amplification multiplier to DBA module 20 in the form of the WA variable. From this WA variable, DBA module 20 may compute the InvalidityRatio and the ValidityRatio. In this way, DBA module 20 may determining a validity ratio and an invalidity ratio during the first interval of time based on an amount of data that was reallocated during the GC process performed by GC module 27; [0065], perform dynamic bandwidth allocation and potentially achieve equilibrium in terms of write bandwidth allocation; [0071], DBA module 20 may … dynamically allocate the write bandwidth during the second interval of time to host 4 and GC module 27 based on a difference between the write bandwidth ratio and one (1).), and determine a target garbage collection speed (GC bandwidth) according to the target write speed (Dreyer, [0016], The controller may then dynamically allocate bandwidth based on one or more of the host bandwidth, the GC bandwidth, the validity ratio and the invalidity ratio in an attempt to assign equal amounts of bandwidth to the host device and the GC process; [0018], only give the GC process as much bandwidth as is required to keep up with the host write bandwidth), 
wherein the microprocessor is further configured to process one or more write commands received from the host device in the first operation period according to the target write speed and perform at least one garbage collection operation in the first operation period according to the target garbage collection speed (Dreyer, [0036], DBA module 20 may dynamical allocate write bandwidth (e.g., by way of allocating the above noted system resources) during a second interval of time subsequent to the first interval of time to the host device 4 and the GC process based on the host bandwidth and the GC bandwidth; [0059]).  
Dreyer teaches a buffer memory comprising one cache memory, nevertheless, Dreyer does not explicitly teach a buffer memory comprising a second cache memory, as claimed. Dreyer also does not teach obtain a number of spare blocks of the flash memory device corresponding to a first operation period, determine a write speed compensation value according to the number of spare blocks, determine a target write speed according to the write speed compensation value, as claimed.
However, Dreyer in view of Asano teaches a memory controller (Asano, Fig.1, controller 4) coupled to a host device (Asano, Fig.1, host 2) and a flash memory device (Asano, NAND flash memory 502) and configured to access the flash memory device, comprising: 
a buffer memory (Asano, [0039], DRAM 6 may also be included in the controller 4), comprising at least a first cache memory and a second cache memory (Asano, [0040], The random access memory such as the DRAM 6 includes a buffer area for temporarily storing data to be written into the NAND flash memory 5 and data read from the NAND flash memory 5. This buffer area may be allocated as, for example, a QLC write buffer 21, an SLC write buffer 22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dreyer to incorporate teachings of Asano to include a SLC write buffer and a QLC write buffer within controller 8 (of Dreyer). A person of ordinary skill in the art would have been motivated to combine the teachings of Dreyer with Asano because it improves efficiency of the storage system disclosed in Dreyer by balancing SLC and QLC buffer performance and economic efficiency of the buffer in the storage system (Asano, [0141]).
The combination of Dreyer does not teach obtain a number of spare blocks of the flash memory device corresponding to a first operation period, determine a write speed compensation value according to the number of spare blocks, determine a target write speed according to the write speed compensation value, as claimed.
However, the combination of Dreyer in view of Sinclair teaches obtain a number of spare blocks of the flash memory device corresponding to a first operation period (Sinclair, [0009], detecting a quantity of available memory in the memory device, where the available memory includes unwritten capacity in memory blocks);
determine a write speed compensation value according to the number of spare blocks, determine a target write speed according to the write speed compensation value (Sinclair, [0043], [0045]-[0048], [0055], [0058], the method activates and deactivates background flushing and foreground flushing based on a quantity of available memory with respect to adaptive thresholds … Scheduling background and foreground flushing in this manner may maximize the burst write speed and sustained write speed; Fig. 9; Claim 19, if the quantity of available memory reaches the foreground activation threshold, interleaving a greater number of the storing data steps than the relocating valid data steps such that the quantity of available memory decreases and a write speed of the memory device increase).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dreyer to incorporate teachings of Sinclair to adjust write speed based on whether a quantity of available memory reaches an activation threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dreyer with Sinclair because it improves efficiency of the storage system disclosed in the combination of Dreyer by prolonging the life of storage devices in the storage system (Sinclair, [0043], [0058]). 
Claims 8 and 15 have similar limitations as claim 1 and they are rejected for the similar reasons. Furthermore, regarding claim 15, Dreyer teaches a data storage device (Dreyer, Fig.1 storage device 6), coupled to a host device (Dreyer, Fig.1, host 4), comprising: a flash memory device (Dreyer, Fig.1, 10; ), comprising a plurality of memory blocks (Dreyer, [0025], In NAND flash memory devices, the flash memory device may be divided into a plurality of blocks), wherein the memory blocks comprises a plurality of spare blocks (Dreyer, [0058], number of free blocks); and a memory controller (Dreyer, Fig.1 controller 8).
Regarding claims 3 and 10, taking claim 3 as exemplary, the combination of Dreyer teaches all the features with respect to claim 1 as outlined above. The combination of Dreyer further teaches the memory controller as claimed in claim 1, wherein the microprocessor is further configured to obtain the number of spare blocks of the flash memory device corresponding to a second operation period (Dreyer, [0074], Comparison module 50 may determine that equilibrium is achieved based on free space 62 provided by maintenance module 26 as described above; [0078],  The foregoing process may be repeated over fluctuating intervals of time, fixed intervals of time (which may be referred to as periodically), only upon reaching a certain threshold of free space within non-volatile memory 10), re-determine the write speed compensation value according to the number of spare blocks, re-determine the target write speed according to the re-determined write speed compensation value and the balance speed, and re-determine the target garbage collection speed according to the re-determined target write speed (Dreyer, [0077], DBA module 20 may periodically determine write bandwidth consumed; [0078], The foregoing process may be repeated over fluctuating intervals of time, fixed intervals of time (which may be referred to as periodically), only upon reaching a certain threshold of free space within non-volatile memory 10 or based on any other common contingent), and wherein the microprocessor is further configured to process one or more write commands received from the host device in the second operation period according to the re-determined target write speed and perform the at least one garbage collection operation in the second operation period according to the re-determined target garbage collection speed (Dreyer, [0036], DBA module 20 may dynamical allocate write bandwidth (e.g., by way of allocating the above noted system resources) during a second interval of time subsequent to the first interval of time to the host device 4 and the GC process based on the host bandwidth and the GC bandwidth; [0059]).  
Claim 10 has similar limitations as claim 3 and is rejected for the similar reasons.
Regarding claims 4 and 11, taking claim 4 as exemplary, the combination of Dreyer teaches all the features with respect to claim 3 as outlined above. The combination of Dreyer further teaches the memory controller as claimed in claim 3, wherein the target write speed determined in the first operation period and the target write speed re-determined in the second operation period are different (Dreyer, [0013], the techniques may enable an SSD to dynamically adjust write bandwidth allocation to accommodate a wider variety of (and possibly all or nearly all) write workloads and write amplification multipliers; [0014]; [0015], The controller may also dynamically determine inputs to determining the write amplification multiplier, such as a validity ratio and an invalidity ratio. The controller may dynamically determine these ratios for each interval of time).  
Claim 11 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claims 5 and 12, taking claim 5 as exemplary, the combination of Dreyer teaches all the features with respect to claim 3 as outlined above. The combination of Dreyer further teaches the memory controller as claimed in claim 3, wherein the target garbage collection speed determined in the first operation period and the target garbage collection speed re-determined in the second operation period are different (Dreyer, [0015], [0071],[0072]).  
Claim 12 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claims 7 and 14, taking claim 7 as exemplary, the combination of Dreyer teaches all the features with respect to claim 1 as outlined above. The combination of Dreyer further teaches the memory controller as claimed in claim 1, wherein the balance speed is related to a write speed of the flash memory device (Dreyer, [0015], write amplification multiplier, such as a validity ratio).  
Claim 14 has similar limitations as claim 7 and is rejected for the similar reasons.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dreyer, Asano, and Sinclair as applied to claims 1 and 8 respectively above, and further in view of Iwai et al. (US 2019/0303024), hereinafter Iwai.
Regarding claims 2 and 9, taking claim 2 as exemplary, the combination of Dreyer teaches all the features with respect to claim 1 as outlined above. The combination of Dreyer further teaches the memory controller as claimed in claim 1, wherein the microprocessor is further configured to configure a size of the first cache memory and a size of the second cache memory utilized in the first operation period according to the target write speed and the target garbage collection speed (Asano, [0109], in order to satisfy the write bandwidth requested by the host 2 in the QLC mode, the TLC mode, or the MLC mode, it is necessary to drive a large number of NAND flash memory chips in parallel and a storage capacity in the DRAM 6 allocated as the write buffer also increases; [0125], in response to the write bandwidth exceeding the threshold, the storage area in the DRAM 6 is further allocated to the SLC write buffer 22 in which user data to be written in the SLC mode is stored; [0128]), wherein the first cache memory is utilized for buffering write data received from the host device to assist the microprocessor in executing the one or more write commands, and the second cache memory is utilized for assisting the microprocessor in performing the at least one garbage collection operation.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dreyer to incorporate teachings of Asano to allocate SLC and QLC buffers based on write bandwidth/write speed of data. A person of ordinary skill in the art would have been motivated to combine the teachings of Dreyer with Asano because it improves efficiency of the storage system disclosed in Dreyer by balancing SLC and QLC buffer performance and economic efficiency of the buffer in the storage system (Asano, [0141]).
The combination of Dreyer does not teach wherein the first cache memory is utilized for buffering write data received from the host device to assist the microprocessor in executing the one or more write commands, and the second cache memory is utilized for assisting the microprocessor in performing the at least one garbage collection operation, as claimed.
However, the combination of Dreyer in view of Iwai teaches wherein the first cache memory is utilized for buffering write data received from the host device to assist the microprocessor in executing the one or more write commands, and the second cache memory is utilized for assisting the microprocessor in performing the at least one garbage collection operation (Iwai, [0038], A random access memory such as the DRAM 6, for example, includes a read buffer (RB) 61, a write buffer (WB) 62 and a GC buffer 63; [0061], The write control module 122 stores user data received with a write command from the host 2, in the write buffer 62 in the DRAM 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Dreyer to incorporate teachings of Iwai to include a write buffer and a GC buffer in DRAM6 (in Asano) and store host write data to a write buffer and garbage collection data to a GC buffer separately. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dreyer with Iwai because it improves efficiency of the system disclosed in the combination of Dreyer by storing garbage collection data in a separate buffer in order to prevent mix-up of host write data with garbage collection data when writing to NAND flash memory.
Claim 9 has similar limitations as claim 2 and is rejected for the similar reasons.

Claims 6 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dreyer, Asano, and Sinclair as applied to claims 1 and 8 respectively above, and further in view of Shahneous Bari et al. (US 2018/0210531), hereinafter Shahneous Bari.
Regarding claims 6 and 13, taking claim 6 as exemplary, the combination of Dreyer teaches all the features with respect to claim 1 as outlined above. The combination of Dreyer does not explicitly teach the memory controller as claimed in claim 1, wherein the balance speed is related to a read speed of the flash memory device, as claimed.
However, the combination of Dreyer in view of Shahneous Bari teaches the memory controller as claimed in claim 1, wherein the balance speed is related to a read speed of the flash memory device (Shahneous Bari, [0042], the critical memory bandwidth threshold is calculated by combining the memory read bandwidth and the memory write bandwidth.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dreyer to incorporate teachings of Shahneous Bari to include read bandwidth in the total bandwidth threshold (in Asano). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dreyer with Shaneous Bari because it improves efficiency of the storage system disclosed in the combination of Dreyer by identifying a bandwidth saturation point of the storage system and preventing overload the storage system (Shahneous, [0012]-[0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: He et al. (US 20200401513).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136